      Case 2:21-cv-03122 Document 1 Filed 06/02/21 Page 1 of 10 PageID #: 1




                      UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF NEW YORK


 U.S. EQUAL EMPLOYMENT
 OPPORTUNITY COMMISSION,

 Plaintiff,                                                     Civil Action No. 21-CV-3122

 v.
                                                                        COMPLAINT
 STARDUST DINERS, INC. D/B/A COLONY
 DINER,
                                                                  JURY TRIAL DEMAND
 Defendant.


                                          COMPLAINT

       This is an action under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e et seq. (“Title VII”) and Title I of the Civil Rights Act of 1991, 42 U.S.C. § 1981a, to correct

unlawful employment practices on the basis of sex and to provide appropriate relief to those female

employees who were subjected to them. As alleged with greater particularity in paragraphs 20 to

25 below, the U.S. Equal Employment Opportunity Commission (the “EEOC”) alleges that

Defendant Stardust Diners, Inc. d/b/a Colony Diner (“Defendant” or “Colony Diner”) violated

Title VII by discriminating against its female employees because of their sex, subjecting them to

sexual and other sex-based harassment, thereby creating and maintaining a hostile work

environment because of their sex. Furthermore, the EEOC alleges that for a number of women

employed with Colony Diner, the hostile work environment resulted in their constructive

discharge. Finally, the EEOC alleges that when female employees objected to or would not

participate in the sexual or sex-based harassment, Colony Diner retaliated against them in that it

subjected them to different terms and conditions of employment, including by intentionally

assigning them to sections of the restaurant in which they would earn fewer tips.
                                                  1
     Case 2:21-cv-03122 Document 1 Filed 06/02/21 Page 2 of 10 PageID #: 2




                                 JURISDICTION AND VENUE

       1.       Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,

1343 and 1345. This action is authorized and instituted pursuant to Section 703(a)(1) of Title VII

of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e-2(a)(1); Sections 706(f)(1) and

(3) of Title VII, 42 U.S.C. §§ 2000e-5(f)(1) and (3) and Section 102 of the Civil Rights Act of

1991, 42 U.S.C. § 1981a.

       2.       The unlawful acts alleged below were committed within the jurisdiction of the

United States District Court for the Eastern District of New York.

                                             PARTIES

       3.       Plaintiff, the United States Equal Employment Opportunity Commission, is the

agency of the United States of America charged with the administration, interpretation and

enforcement of Title VII of the Civil Rights Act and is expressly authorized to bring this action

by Sections 706(f)(1) and (3) of Title VII, 42 U.S.C. §§ 2000e-5(f)(1) and (3).

       4.       At all relevant times, Defendant has continuously been a corporation organized

under the laws of the State of New York, doing business in the State of New York and the

County of Nassau, and has continuously had at least fifteen (15) employees.

       5.       At all relevant times, Defendant has been an employer engaged in an industry

affecting commerce under Sections 701(b), (g), and (h) of Title VII, 42 U.S.C. §§ 2000e(b), (g),

and (h).

                            ADMINISTRATIVE PREREQUISITES

       6.       More than thirty (30) days prior to the institution of this lawsuit, charging parties

Erica O’Donnell and Donna Orellana filed two charges of discrimination (EEOC Charge Nos.

520-2016-01734 and 520-2016-01736) with the EEOC, alleging violations of Title VII by

Colony Diner.
                                                  2
      Case 2:21-cv-03122 Document 1 Filed 06/02/21 Page 3 of 10 PageID #: 3




           7.    The EEOC investigated the charges.

           8.    On October 20, 2020, the EEOC issued a Letter of Determination for both charges

to Defendant, finding reasonable cause to believe that Colony Diner violated Title VII as to the

two charging parties and a class of similarly aggrieved female employees.

           9.    The EEOC invited Defendant to join with the EEOC in informal methods of

conciliation to endeavor to eliminate its unlawful practices and provide appropriate relief.

           10.   The EEOC engaged in communications with Defendant so as to provide it the

opportunity to remedy the discriminatory practices described in the Letters of Determination.

           11.   The EEOC was unable to secure from Defendant a conciliation agreement

acceptable to the Commission.

           12.   On February 3, 2021, the EEOC issued to Defendant a Notice of Failure of

Conciliation.

           13.   All conditions precedent to the institution of this suit have been fulfilled.

                                    STATEMENT OF CLAIMS

           14.   At all relevant times, including since at least May 12, 2015, Defendant operated a

diner located at 2019 Hempstead Turnpike in East Meadow, New York.

           15.   The Colony Diner is owned and operated by cousins, George Strifas and Thomas

Strifas.

           16.   Generally, George Strifas managed the day shift and Thomas Strifas tended to

manage the afternoon and evening shifts.

           17.   Colony Diner did not and does not have any written policy prohibiting sexual

harassment or any other sex-based harassment.

           18.   Women of all ages have worked at Colony Diner, including women who were

new to the workforce at 16 or 17 years of age.
                                                    3
     Case 2:21-cv-03122 Document 1 Filed 06/02/21 Page 4 of 10 PageID #: 4




       19.     The aggrieved individuals in this lawsuit are women who were or continue to be

employed with Defendant as servers or hostesses between May 12, 2015 and the present.

       20.     Since at least May 12, 2015, Defendant engaged in unlawful employment

practices at its East Meadow, New York location, in violation of Section 703(a)(1) of Title VII,

42 U.S.C. § 2000e-2(a)(1), by subjecting a class of female employees to a hostile work

environment and to tangible employment actions, including constructive discharge or different

terms and conditions of employment, because of their sex, female.

       21.     Specifically, Owner George Strifas subjected the women who work at Colony

Diner to a hostile work environment based on sex. This includes, but is not limited to:

                  a. regularly subjecting female employees to unwelcome, non-consensual

                      physical touching including, but not limited to, grabbing their thighs, hips,

                      buttocks, waist, back and shoulders and pushing his genital area into their

                      buttocks;

                  b. regularly asking women sexual questions such as whether they recently

                      had sex, whether they had been “fucked too hard” and similar kinds of

                      questions;

                  c. regularly demeaning women by yelling at them, telling them only to

                      answer him with “Yes, George,” or “No, George,” and telling customers,

                      “She doesn’t know what she is talking about” or similar words to the same

                      effect, when male employees were not treated in this way;

                  d. regularly stating that men were better employees than women because

                      they were “more reliable;”

                  e. regularly calling women “slobs,” “lazy,” and “fat,” but not making these


                                                4
Case 2:21-cv-03122 Document 1 Filed 06/02/21 Page 5 of 10 PageID #: 5




              same remarks about male employees or customers;

          f. regularly telling the female servers and hostesses to wear tight clothing to

              work, as well as high heeled shoes and shirts that showed cleavage;

          g. regularly talking about sexual experiences, as well as announcing his

              sexual desires for female employees and female customers, including

              statements like he wanted to “fuck the shit” out of a female customer

              “while her husband watches” or words to that effect; and

          h. regularly remarking about the appearance of female customers to the

              female employees, including opining that a customer had “perfect

              breasts,” a “great ass,” or similar words to that effect.

 22.   Additionally, George Strifas, together with co-owner Thomas Strifas:

          a. made daily remarks of a sexual or derogatory nature about the appearance

              of female employees, including about their hair, makeup, clothing, body

              and weight, such as, “You look terrible,” “You have a good body,” “Her

              breasts are huge,” “Her ass looks good in those pants,” and similar

              remarks to the same effect;

          b. frequently invaded the personal space of female employees when speaking

              to them, despite not doing the same to male employees;

          c. explicitly announced that they wanted to have sex with certain female

              employees and customers; and

          d. regularly asked female employees about their personal lives, including by

              asking, “When was the last time you got lucky?,” or “When was the last

              time you got it?” or similar words to that effect; whether they were


                                         5
      Case 2:21-cv-03122 Document 1 Filed 06/02/21 Page 6 of 10 PageID #: 6




                        married or dating anyone; whether they “got fucked up” last night; or

                        whether they shaved their pubic hair.

        23.     Since at least May 12, 2015, owners George Strifas and Thomas Strifas also knew

or should have known of the severe or pervasive acts of sexual harassment to which female

employees were subjected by Colony Diner’s male employees, but they did not take prompt and

effective action to stop it. This includes, but is not limited to:

                    a. Permitting, condoning, and failing to stop a busboy at Colony Diner from

                        subjecting female employees to unwelcome verbal communications of a

                        sexual nature and non-consensual physical touching.

                            i. The non-consensual physical touching included but is not limited

                                to, hugging them and/or putting his arm around their waists and

                                shoulders, several times per shift. Despite witnessing female

                                employees pull away from the busboy, tell the busboy stop, and

                                physically push the busboy away, George and Thomas Strifas took

                                no action to stop the conduct.

                            ii. As a result, the harassment continued. The busboy continued to

                                regularly grab other female employees as described above, but also

                                initiated physical contact with their hips and by hugging them from

                                behind.

                           iii. The unwelcome verbal communications of a sexual nature took

                                place multiple times per shift. These unwelcome verbal

                                communications included comments about a female employee’s

                                body, appearance, and demands that she go out with him or come


                                                    6
     Case 2:21-cv-03122 Document 1 Filed 06/02/21 Page 7 of 10 PageID #: 7




                                to his apartment. Thomas Strifas, and Peter Strifas, another

                                manager at Colony Diner, heard and saw the busboy’s behavior

                                and even told him to leave the female employee alone once, but the

                                words had no effect. The busboy’s behavior has continued, at least,

                                through February 2021.

                  b. Permitting, condoning, and failing to stop a male server from making

                      remarks about a female employee’s appearance and her underwear, and

                      touching the small of her back and shoulders at least three times a week.

                      Despite witnessing the open and notorious physical contact, and the

                      female employee’s discomfort with it, George and Thomas Strifas took no

                      action.

                          i. The failure to take prompt remedial action led to the escalation of

                                physical touching by the server, including grabbing the female

                                employee’s buttocks. Although she told the server to “stop,” the

                                server continued to grab her buttocks on at least three more

                                occasions, and at least one of these further incidents was witnessed

                                by Thomas Strifas, who then simply told the server in a

                                disinterested tone of voice to “knock it off,” or similar words to the

                                same effect. Thomas Strifas never spoke to the female employee

                                about the incident and took no further action.

                          ii. The server did not stop his unwelcome, non-consensual behavior.

       24.     Since at least May 12, 2015, Defendant engaged in unlawful employment

practices at its East Meadow, New York location, in violation of Section 704 of Title VII, 42


                                                  7
      Case 2:21-cv-03122 Document 1 Filed 06/02/21 Page 8 of 10 PageID #: 8




U.S.C. § 2000e-3(a), in retaliation for refusing to tolerate or participate in or for objecting to the

sex-based harassment.

       25.     Specifically, when female employees objected to the unlawful behavior described

herein or complained about it, George Strifas retaliated, for example, by changing their

scheduled shifts and assigning them to the least lucrative sections of the restaurant in order to

cause a reduction in tip earnings.

       26.     The unlawful employment practices complained of in paragraphs 20 through 25

were intentional.

       27.     The unlawful employment practices complained of in paragraphs 20 through 25

were done with malice or with reckless indifference to the federally protected rights of the

women employed with Colony Diner.

       28.     The unlawful employment practices complained of in paragraphs 20 through 25

injured female employees and resulted in their harm and suffering.

                                     PRAYER FOR RELIEF

       WHEREFORE, the EEOC respectfully requests that this Court:

   A. Grant a permanent injunction enjoining Defendant, its owners, officers, successors,

       assigns, and all persons in active concert or participation with Defendant, from engaging

       in any employment practices which discriminate on the basis of sex or retaliate for

       opposing any such discrimination.

   B. Grant a permanent injunction enjoining Defendant, its owners, officers, successors,

       assigns, and all persons in active concert or participation with Defendant, from harassing

       its employees because of their sex.

   C. Order Defendant to institute and carry out policies, practices and programs which provide

                                                   8
 Case 2:21-cv-03122 Document 1 Filed 06/02/21 Page 9 of 10 PageID #: 9




   and ensure equal employment opportunities for female employees and which eradicate

   the effects of its past and present unlawful practices;

D. Order Defendant to make the class of aggrieved female employees whole by providing

   appropriate back pay with prejudgment interest, in amounts to be proved at trial, and

   other affirmative relief necessary to eradicate the effects of its unlawful employment

   practices, including rightful-place reinstatement;

E. Order Defendant to make the class of aggrieved female employees whole by providing

   compensation for past and future pecuniary losses resulting from the unlawful

   employment practices described above, in amounts to be determined at trial;

F. Order Defendant to make the class of aggrieved female employees whole by providing

   compensation for past and future non-pecuniary losses resulting from the unlawful

   employment practices described above, including, but not limited to, emotional pain,

   humiliation, and inconvenience, in amounts to be determined at trial;

G. Order Defendant to pay punitive damages for its malicious and reckless conduct

   described above, in an amount to be determined at trial;

H. Grant such further relief as the Court deems necessary and proper in the public interest;

   and award the EEOC its costs in this action.




                                             9
   Case 2:21-cv-03122 Document 1 Filed 06/02/21 Page 10 of 10 PageID #: 10




                                  JURY TRIAL DEMAND

      The EEOC requests a jury trial on all questions of fact raised by its Complaint.


Date: June 2, 2021                                         Respectfully Submitted,
New York, New York

                                                           GWENDOLYN YOUNG REAMS
                                                           Acting General Counsel

                                                           U.S. EQUAL EMPLOYMENT
                                                           OPPORTUNITY COMMISSION
                                                           131 M. Street, N.E.
                                                           Washington, D.C. 20507

                                                           JEFFREY BURSTEIN
                                                           Regional Attorney

                                                           KIMBERLY CRUZ
                                                           Supervisory Trial Attorney

                                                           U.S. EQUAL EMPLOYMENT
                                                           OPPORTUNITY COMMISSION
                                                           New York District Office
                                                           33 Whitehall Street, Fl. 5
                                                           New York, NY 10004

                                                           /s/ Kirsten Peters_

                                                           KIRSTEN PETERS
                                                           Trial Attorney
                                                           NY ID 5788146

                                                           U.S. EQUAL EMPLOYMENT
                                                           OPPORTUNITY COMMISSION
                                                           New York District Office
                                                           33 Whitehall Street, Fl. 5
                                                           New York, NY 10004
                                                           (929) 506-5325
                                                           kirsten.peters@eeoc.gov

                                              10
